DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7,10-12are rejected under 35 U.S.C. 103 as being unpatentable over   
Teyeb et al.  (US 2020/0120732 A1) (Support in Provisional 62 / 669,436), (hereinafter, "Tayeb") in view of Ode et al. (US2019/0174391 A1) (Priority to WOJP2016/073760), (hereinafter, "Ode").



Regarding claim 1, A method for managing a first access network node in a network of a wireless communication system, comprising:
 determining in the network a second central controller for managing a control plane of data communications between a user equipment, UE, and the network, CU-C, other than a first CU-C of the first access network node, wherein the first access network node further comprises at least one first distributer, DU, for wireless data communications between the UE and the first access network node, operating under the control of the first CU-C, and wherein the second CU-C controls at least one second DU comprised in a second access network node;  (Teyeb teaches in [0099] and [0101] and FIGS . 5B - C illustrate two exemplary logical architectures that utilizes a CU - DU split configuration based on the CU - DU F1 interface. In [0099], FIG. 5 shows two gNBs (gNB1 500 and gNB2 550) (=500 is second access node connected via an Xn interface. The first gNB (i.e. GNB 500 ) includes a CU shown as gNB - CU 510 or gNB1 - CU 510 ) (=second CU)and two DUs ( shown as GNB - DU1 520 and gNB - DU2 530 ) . The second gNB (i.e., gNB1 550 )(=first access node) includes a CU ( shown as gNB2 - CU 560 (=first CU-C) and at least one DU ( shown as GNB - DU2 570 ) (=first DU). In FIG. 5B, the two DUs are associated with separate CUs — gNB - CU1 510 and gNB - CU2 560 (= first CU) that are connected to each other via the Xn interface. Each of these CUs maintains one of the RRC connections with the UE. This scenario can be referred to as “inter - CU NR – DC”). 
Teyeb does not teach, configuring the first access network node, wherein the configuring comprises: associating at least one DU among the at least one first DU with the second CU-C, such that the at least one DU and the at least second DU operate under the common control of the second CU-C for management of the control plane of data communications between the UE and the network
Ode teaches in, configuring the first access network node, wherein the configuring comprises: associating at least one DU among the at least one first DU with the second CU-C, such that the at least one DU and the at least second DU operate under the common control of the second CU-C for management of the control plane of data communications between the UE and the network.(in 0158 ] The CU - C 531(second CU) is connected to the DUs 511(first DU) to 514 through the interface between the CU - C and the DU . The CU - C 532(first CU) is connected to the DUS 510 to 512(=here 510 to 514 other 511 can be second DU) through the interface between the CU - C and the DU. In [0157], The interface between the CU - C and the DU, for example, is a transfer path that corresponds to the above - described transfer path 103. As illustrated in FIG. 5, one or more DUs among the DUs 510 to 515 are connected to each of the CU - Cs 531(=second CU-C) and 532 through the interface between the CU - U and the DU. In Fig 5 and Fig 6 shows DU#1, 511 connected to CUCs 532 and 531 along with DUs 512-514 which can be secondary DUs where step S611 shows data transfer between CU-C and DU).In [0073] Ode teaches The CU - C is an apparatus configured to perform control plane ( C - plane )(=control plane) processing among the base station signal processing and Ode also teaches in [0329] In an example that is illustrated in FIG . 19, the mobile communication network 1900 includes a UE 1901, a DU 1910, a CU - U 1920, a CU - C 1930).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb, wherein the configuring the first access network node, wherein the configuring comprises: associating at least one DU among the at least one first DU with the second CU-C, such that the at least one DU and the at least second DU operate under the common control of the second CU-C for management of the control plane of data communications between the UE and the network as taught by Ode in [0042] and [0130], there may be a plurality of split points of signal processing in the wireless base station , wherein for example the plurality of split points includes a function split point ( Function Split ) or the like at which the signal processing in the CU may be divided into signal processing of wireless dedicated channel being transferred between the CU - U and the DU like the common logical control, dedicated logical control channel , and the wireless dedicated channel. This allows UE to receive data from both nodes providing aggregation benefits such as increasing the per user throughput for users that have good channel conditions and the capability of receiving and transmitting at higher data rates than can be supported by a single node.

Regarding claim 2, Teyeb does not teach, wherein the configuring further comprises: configuring a first data communication control interface connection between the at least one DU and the second CU-C 
Ode teaches in wherein the configuring further comprises: configuring a first data communication control interface connection between the at least one DU and the second CU-C (Ode teaches in [0167] and Fig.5, A case where the wireless base station 100 is realized by the CU - Cs 531(=second CU) and 532 (# 1 and # 2) that are illustrated in FIG. 5, the CU - U 521 ( # 1 ) , and the DU 511 ( # 1 )(=first DU) is described with reference to FIG. 6.  and in [0171], subsequently, the CU - C 531 transmits the configuration information request signal that requests the transmission of the configuration information, to the DU 511 (Step S605). In Step S608 in Fig. 6, Du-511 severs connection with CU-532 and keeps connection with second CU-532).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb wherein the configuring further comprises: configuring a first data communication control interface connection between the at least one DU and the second CU-C as taught by Ode in [0042] and [0130], there may be a plurality of split points of signal processing in the wireless base station , wherein for example the plurality of split points includes a function split point ( Function Split ) or the like at which the signal processing in the CU may be divided into signal processing of wireless dedicated channel being transferred between the CU - U and the DU like the common logical control, dedicated logical control channel , and the wireless dedicated channel. This allows UE to receive data from both nodes providing aggregation benefits such as increasing the per user throughput for users that have good channel conditions and the capability of receiving and transmitting at higher data rates than can be supported by a single node.

Regarding claim 3, Teyeb does not teach, wherein the configuring the first data communication control interface connection comprises: setting up the first data communication control interface connection between the at least one DU and the second CU-C 
Ode teaches, wherein the configuring the first data communication control interface connection comprises: setting up the first data communication control interface connection between the at least one DU and the second CU-C 
(In [0171], Subsequently, the CU - C 531 transmits the configuration information request signal that requests the transmission of the configuration information, to the DU 511 (Step S605)).
 It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb, wherein the configuring the first data communication control interface connection comprises: setting up the first data communication control interface connection between the at least one DU and the second CU-C as taught by Ode in [0042] and [0130], there may be a plurality of split points of signal processing in the wireless base station , wherein for example the plurality of split points includes a function split point ( Function Split ) or the like at which the signal processing in the CU may be divided into signal processing of wireless dedicated channel being transferred between the CU - U and the DU like the common logical control, dedicated logical control channel , and the wireless dedicated channel. This allows UE to receive data from both nodes providing aggregation benefits such as increasing the per user throughput for users that have good channel conditions and the capability of receiving and transmitting at higher data rates than can be supported by a single node.

Regarding claim 4, Teyeb does not teach, wherein the configuring further comprises: replacing a second data communication control interface connection between the at least one DU and the first CU-C with the first data communication control interface connection between the at least one DU and the second CU-C. 
Ode teaches, wherein the configuring further comprises: replacing a second data communication control interface connection between the at least one DU and the first CU-C with the first data communication control interface connection between the at least one DU and the second CU-C (in (0178] and Fig. 6, Furthermore, the data transfer is performed between the CU - U 521 and the DU 511 (Step S612). Accordingly, it is possible that the CU - U 521 performs the second signal processing that is based on the control information from the CU - C 531 and performs the data transfer to and from the wireless terminal through DU 511.In [0184] Furthermore, the data transfer is performed between the CU - C 531 and the DU 511 (Step S713), in Fig. 6 step-S606 the connection with DU-511 is severed by CU-53, Step S607-transfer control(termination unit and transfer method)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb wherein the configuring further comprises: replacing a second data communication control interface connection between the at least one DU and the first CU-C with the first data communication control interface connection between the at least one DU and the second CU-C as taught by Ode in [0042] and [0130], there may be a plurality of split points of signal processing in the wireless base station , wherein for example the plurality of split points includes a function split point ( Function Split ) or the like at which the signal processing in the CU may be divided into signal processing of wireless dedicated channel being transferred between the CU - U and the DU like the common logical control, dedicated logical control channel , and the wireless dedicated channel. This allows UE to receive data from both nodes providing aggregation benefits such as increasing the per user throughput for users that have good channel conditions and the capability of receiving and transmitting at higher data rates than can be supported by a single node.

Regarding claim 5,Teyeb does not teach, The method according to claim 2, wherein the configuring the first data communication control interface connection further comprises: configuring respective flow priorities associated with data communication flows carried on the first data communication control interface connection to associate first flow priorities with flows between the at least one DU and the second CU-C, and second flow priorities with flows between the at least one DU and the first CU-C. 
Ode teaches, The method according to claim 2, wherein the configuring the first data communication control interface connection further comprises: configuring respective flow priorities associated with data communication flows carried on the first data communication control interface connection to associate first flow priorities with flows between the at least one DU and the second CU-C, and second flow priorities with flows between the at least one DU and the first CU-C. (in [0172] Subsequently , the DU 511 transmits the configuration information relating to the first signal processing by the DU 511 itself to the CU - C 531 ( Step S606 )(=first flow priority] .In [0158], the CU-C 532 is connected to the DUs 510 to 512 through the interface between the CU - C and the DU and based on steps S605 and S606 the connection between DU-511 and CU-532(=first CU) will be second signal processing(=second flow priority) given that DU-511 is still attached to both CUs 531 and 532 at Step S605 and S606 with “first signal processing” between DU-511 and CU-531).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb The method according to claim 2, wherein the configuring the first data communication control interface connection further comprises: configuring respective flow priorities associated with data communication flows carried on the first data communication control interface connection to associate first flow priorities with flows between the at least one DU and the second CU-C, and second flow priorities with flows between the at least one DU and the first CU-C as taught by Ode to streamline processing in the mobile communication network , which corresponds to split examples of the base station signal processing.

Regarding claim 6, Teyeb does not teach, selecting in the network the first access node based on data communication traffic intensities respectively associated with the at least one first DU.
Ode teaches, selecting in the network the first access node based on data communication traffic intensities respectively associated with the at least one first DU (in [0167] A case where the wireless base station 100(=network node) is realized by the CU - Cs 531 and 532 (# 1 and # 2) that are illustrated in FIG. 5, the CU - U 521 (# 1), and the DU 511 (# 1) is described with reference to FIG. 6. In 
 [0130], furthermore, in the example that is illustrated in FIG. 3, the transfer path 101 ( the interface between the CU - U and the DU ) , the transfer path 102 ( the interface between the CU - C and the CU - U ) , and the transfer path 103 ( an interface between the CU - C and the DU)(=data communication traffic intensity) are set for the communication between the wireless base station 100 and the wireless terminal). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb selecting in the network the first access node based on data communication traffic intensities respectively associated with the at least one first DU as taught by Ode in [0164] to the wireless base station 100 may be realized by flexibly change a combination of the DU , the CU - U , and CU – C. Therefore, for example, in a DSA, a VC, AAA, beamforming, a COMP and the like, it is possible that the combination with the DU is flexibly controlled. DSA is short for Distributed Antenna System. VC is short for Virtual Cell COMP is short for Coordinated Multiple - Point Transmission and Reception.

Regarding claim 7, Teyeb does not teach, the method according to claim 6, further comprising: determining in the wireless communication system at least one UE belonging to a category, and selecting in the network the first access node based on data communication traffic intensities respectively associated with the at least one first DU for the determined at least one UE.
Ode teaches, the method according to claim 6, further comprising: determining in the wireless communication system at least one UE belonging to a category, and selecting in the network the first access node based on data communication traffic intensities respectively associated with the at least one first DU for the determined at least one UE (in [0330] The UE 1901 is a user equipment that performs wireless communication. An ng - evolved Node B (GNB) that is a base station which performs wireless communication with the UE 1901 is realized by the DU 1910, the CU-U 1920, and the CU - C 1930. In [0331], the DUS 1910 employ a configuration that corresponds to, for example, the DUS 510 to 515 described above, and are a group of apparatuses each of which may be the wireless apparatus 110 which performs the first signal processing in the wireless base station 100).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb determining in the wireless communication system at least one UE belonging to a category, and selecting in the network the first access node based on data communication traffic intensities respectively associated with the at least one first DU for the determined at least one UE as taught by Ode to enable user plane ( U - plane ) processing in a wireless communication system.

Regarding claim 10, Teyeb in view of Ode teaches, the method according to claim 1, wherein the network is a 5G network, and the first and second access network nodes are first and second generalized Node-B, gNB, respectively, of the 5G network. (in [0101] FIGS. 5B - C illustrate two exemplary logical architectures that utilizes a CU - DU split configuration based on the CU - DU F1 interface. In both cases, the UE's dual RRC connections are carried via the Uu interface to separate gNB - DUS - RRC1 via gNB - DU1 520, RRC2 via gNB - DU2 570. In FIG. 5B, the two DUs are associated with separate CUs — gNB - CU1 510 and gNB - CU2 560_that are connected to each other via the Xn interface. Each of these CUS maintains one of the RRC connections with the UE. This scenario can be referred to as “inter - CU NR - DC.”).

Regarding claim 11, Teyeb does not teach, an apparatus, the apparatus comprising a processor, a memory operatively coupled to the processor, and network interfaces to communicate in a network of a wireless communication system, wherein the apparatus is configured to perform a method according to claim 1.
Ode teaches, an apparatus, the apparatus comprising a processor, a memory operatively coupled to the processor, and network interfaces to communicate in a network of a wireless communication system, wherein the apparatus is configured to perform a method according to claim 1 ([ 0152] FIG. 5 is a diagram illustrating an example of a mobile communication network in which the wireless base station according to the first embodiment is applicable. In [0046] FIG. 1 is a diagram illustrating an example of a wireless base station according to a first embodiment. As illustrated in FIG. 1, a wireless base station 100 according to the first embodiment includes a wireless apparatus 110, a first wireless control apparatus 120, and a second wireless control apparatus 130. Furthermore, the wireless base station 100 may perform wireless communication with the wireless terminal. Wireless communications of a signal with the wireless terminal, for example, include at least one of transmission of a downlink signal from the wireless base station 100 to the wireless terminal and the transmission of an uplink signal from the wireless terminal to the wireless base station 100. In [0153] In an example that is illustrated in FIG. 5, the mobile communication network 500 includes DUS 510 to 515 (# 0 to # 5), CU - Us 521 and 522 (# 1 and # 2), CU - Cs 531 and 532 (# 1 and # 2), an SGW 540, an MME 550, and a PGW 560. PGW is short for Packet Data Network Gateway). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb An apparatus, the apparatus comprising a processor, a memory operatively coupled to the processor, and network interfaces to communicate in a network of a wireless communication system, wherein the apparatus is configured to perform a method according to claim 1, as taught by Ode in [0042] and [0130], there may be a plurality of split points of signal processing in the wireless base station , wherein for example the plurality of split points includes a function split point ( Function Split ) or the like at which the signal processing in the CU may be divided into signal processing of wireless dedicated channel being transferred between the CU - U and the DU like the common logical control, dedicated logical control channel , and the wireless dedicated channel. This allows UE to receive data from both nodes providing aggregation benefits such as increasing the per user throughput for users that have good channel conditions and the capability of receiving and transmitting at higher data rates than can be supported by a single node.

Regarding claim 12, Teyeb does not teach A generalized Node-B, gNB, of a 5G network, comprising the apparatus of claim 11.
Ode teaches A generalized Node-B, gNB, of a 5G network, comprising the apparatus of claim 11. (In [ 0330] The UE 1901 is a user equipment that performs wireless communication. An ng - evolved Node B (GNB) that is a base station which performs wireless communication with the UE 1901 is realized by the DU 1910, the CU - U 1920, and the CU - C 1930. In [0331], the DUS 1910 employ a configuration that corresponds to, for example, the DUS 510 to 515 described above, and are a group of apparatuses each of which may be the wireless apparatus 110 which performs the first signal processing in the wireless base station 100).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb A generalized Node-B, gNB, of a 5G network, comprising the apparatus of claim 11 as taught by Ode to enhance an NG-RAN network which may typically include one or several base stations, referred to as generalized Node-B (gNB or gNode-B), with a so- called disaggregated architecture, as a gNB may be split into a central unit (CU) and one or several distributed units (DU). As provided in the 3GPP Technical Specification TS 38.401 vl.0.0, entitled "NG-RAN; Architecture description (Release 15)," dated Dec. 2017, a gNB Central Unit (gNB-CU).

Claim(s) 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over   
Teyeb et al.  (US 2020/0120732 A1) (Support in Provisional 62 / 669,436), (hereinafter, "Teyeb") in view of Ode et al. (US2019/0174391 A1) (Priority to WOJP2016/073760), (hereinafter, "Ode")


in further view of Shan et al. (US 2019/0174449 A1) (hereinafter, “Shan”) (Support in Provisional 62/628,777)

Regarding claim 8, Teyeb in view of Ode does not teach, the method according to claim 7, wherein the category is a predetermined category.
Shan teaches, the method according to claim 7, wherein the category is a predetermined category (in [0022] This virtualized framework allows the freed - up processor cores of the RAN nodes 111 to perform other virtualized applications. In some implementations, an individual RAN node 111 may represent individual gNB DUs that are connected to a gNB - CU via individual F1 interfaces (not shown by FIG. 1). Also, in [0090], services, enable mobility tracking, and enable reach ability. The general registration procedure 400 applies to multiple types of registration types including initial registration, mobility registration, periodic registration, and emergency registration).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb in view of Ode wherein the category is a predetermined category as taught by Shan in [0003] to initiate a registration procedure using one of the following registration types : initial registration to the 5GS ; mobility registration update upon changing to a new Tracking Area (TA) outside the UE ’ s registration area , or when the UE needs to update its capabilities or protocol parameters that are negotiated in registration procedure with or without changing to a new TA ; periodic registration update due to predefined time period of inactivity ; and emergency registration.

Regarding claim 9, Teyeb in view of Ode does not teach, wherein the determining in the wireless communication system the at least one UE belonging to the category comprises: determining that the at least one UE has been dynamically assigned to the category.
 Shan teaches, wherein the determining in the wireless communication system the at least one UE belonging to the category comprises: determining that the at least one UE has been dynamically assigned to the category (in [0022], services, enable mobility tracking, and enable reach ability. The general registration procedure 400 applies to multiple types of registration types including initial registration, mobility registration, periodic registration, and emergency registration. The periodic registration may not need to include all parameters that are used in other registration procedures. The general registration procedure 400 is also used by UEs 301 in a limited service state registering for emergency services only (referred to as Emergency Registration). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Teyeb in view of Ode wherein the determining in the wireless communication system the at least one UE belonging to the category comprises: determining that the at least one UE has been dynamically assigned to the category as taught by Shan in [0003] to initiate a registration procedure using one of the following registration types : initial registration to the 5GS ; mobility registration update upon changing to a new Tracking Area ( TA) outside the UE ’s registration area , or when the UE needs to update its capabilities or protocol parameters that are negotiated in registration procedure with or without changing to a new TA ; periodic registration update due to predefined time period of inactivity ; and emergency registration.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 4132                 

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478